Exhibit 10.7
Execution Version
Administrative Services Agreement
     THIS ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) by and between
ENERGY CORPORATION OF AMERICA, a West Virginia corporation, with offices at 4643
South Ulster Street, Suite 100, Denver, Colorado 80237-2867 (“Company”), and The
Bank of New York Mellon Trust Company, N.A., a national banking association
organized under the laws of the State of New York, with offices at 919 Congress
Avenue, Suite 500, Austin, Texas 78701, as trustee (the “Trustee”), acting not
in its individual capacity but solely as trustee of ECA Marcellus Trust I, a
statutory trust formed under the laws of the State of Delaware (the “Trust”)
under that certain Amended and Restated Trust Agreement dated as of July 7,
2010, (as the same may be amended from time to time, the “Trust Agreement”) is
delivered to be effective as of 7:00 a.m., Eastern Time, July 7, 2010 (the
“Effective Time”). All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in Article I below.
     WHEREAS, pursuant to each of a Term Overriding Royalty Interest Conveyance
(PDP), a Term Overriding Royalty Interest Conveyance (PUD), a Perpetual
Overriding Royalty Interest Conveyance (PDP), a Perpetual Overriding Royalty
Interest Conveyance (PUD), an Assignment and Conveyance, and an Assignment of
Royalty Interest each dated as of July 7, 2010 (the “Conveyances”), the Company
and certain private investors, as applicable, have conveyed to the Trustee or
Eastern Marketing Corporation (the “Company Subsidiary”), as applicable, royalty
interests in certain oil and gas properties located in Greene County,
Pennsylvania (the “Royalty Interests”);
     WHEREAS, the Company Subsidiary has assigned its Royalty Interests to the
Trustee, and consequently the Trustee, on behalf of the Trust, holds all of the
Royalty Interests described above; and
     WHEREAS, in connection with the Conveyances, the Company has agreed to
provide certain administrative services for the Trust in exchange for an
administrative services fee as described herein.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intended to be legally
bound hereby, it is agreed as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, the following terms
have the respective meanings set forth below or set forth in the Sections
referred to below:
     “AAA” has the meaning set forth in Section 2.06.
     “Administrative Services Fee” has the meaning set forth in Section 3.01.
     “Affiliate” means, for any specified Person, another Person that controls,
is controlled by, or is under common control with, the specified Person.
“Control,” in the preceding sentence,





--------------------------------------------------------------------------------



 



refers to the possession by one Person, directly or indirectly, of the right or
power to direct or cause the direction of the management and policies of another
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York, Denver,
Colorado or Austin, Texas are closed as authorized or required by law.
     “Claimant” has the meaning set forth in Section 2.06.
     “Company” has the meaning set forth in the introductory paragraph.
     “Company Subsidiary” has the meaning set forth in the recitals.
     “Conveyances” has the meaning set forth in the recitals.
     “Development Agreement” means that certain Development Agreement of even
date herewith between the Company and the Trustee, as the same may be amended
from time to time.
     “External Expenses” means the actual out-of-pocket fees, costs and expenses
incurred by the Company in connection with the provision of the Services.
     “Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including the following causes: acts of God, strikes, lockouts, acts of
the public enemy, wars or warlike action (whether actual or impending), arrests
and other restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, and floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.
     “Person” means any natural person, corporation, partnership, trust, estate,
or other entity, organization, or association.
     “Respondent” has the meaning set forth in Section 2.06.
     “Royalty Interests” has the meaning set forth in the recitals.
     “Rules” has the meaning set forth in Section 2.06.
     “Services” has the meaning set forth in Section 2.01.
     “Special Provision” has the meaning set forth in Section 2.06.
     “Termination Date” has the meaning set forth in Section 5.01.

2



--------------------------------------------------------------------------------



 



     “Trust” has the meaning set forth in the introductory paragraph.
     “Trust Agreement” has the meaning set forth in the introductory paragraph.
     “Trustee” has the meaning set forth in the introductory paragraph.
     Section 1.02 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation;” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE II
SERVICES
     Section 2.01 Services. Subject to the terms of this Agreement and in
exchange for the payments described in Section 3.01, the Company hereby agrees
to provide the Trust with such services as are necessary to fulfill the purposes
of the Trust as set forth in the Trust Agreement and such other administrative
services of similar character and scope to the foregoing that the Trustee may
reasonably request the Company to provide during the term of this Agreement,
including, without limitation, such accounting, bookkeeping and informational
services as may be necessary for the preparation of reports the Trust is or may
be required to prepare and/or file in accordance with applicable tax and
securities laws, exchange listing rules, and other requirements, including
reserve reports, tax returns and K-1s (all of the foregoing being herein called
the “Services”).
     Section 2.02 Performance of Services by Others. The parties hereby agree
that in discharging the Company’s obligations under this Agreement, the Company
may, in its sole discretion, engage any other Person, including its Affiliates,
to perform the Services (or any part of the Services) on its behalf and that,
subject to the Company’s right to reimbursement for external expenses, the
performance of the Services (or any part of the Services) by any such Person
shall be treated as if the Company performed such Services itself.
Notwithstanding the foregoing, nothing contained herein shall relieve the
Company of its obligations hereunder.
     Section 2.03 Intellectual Property. Any (i) inventions, whether patentable
or not, developed or invented, or (ii) copyrightable material (and the
intangible rights of copyright therein) developed, in each case by the Company,
its Affiliates or its or their employees in connection with the performance of
the Services shall be the property of the Company; provided, however, that the
Trust shall be granted an irrevocable, royalty-free, non-exclusive and
non-transferable right and license to use such inventions or material; and
provided further, however, that the Trust shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default, or violation of a right or license to use such inventions or material
granted to the Company by any Person other than an Affiliate of the

3



--------------------------------------------------------------------------------



 



Company. Notwithstanding the foregoing, the Company will use all commercially
reasonable efforts to grant such right and license to the Trust.
     Section 2.04 Independent Status. It is expressly acknowledged by the
parties hereto that each party is an “independent contractor” and nothing in
this Agreement is intended nor shall be construed to create an employer/employee
relationship, or a joint venture or partnership relationship, or to allow any
party to exercise control or direction over the other party. Except as required
in connection with the performance of the Services, neither the Company nor any
agent, employee, servant, contractor or subcontractor of the Company or any of
its Affiliates shall have the authority to bind the Trust to any contract or
arrangement. Neither the Trust nor the Trustee shall be liable for the salary,
wages or benefits, including workers’ compensation insurance and unemployment
insurance, of any employee, agent, servant, contractor or subcontractor of the
Company or its Affiliates by virtue of this Agreement.
     Section 2.05 Warranties; Limitation of Liability. The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES.
IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO ANY OF THE
PERSONS RECEIVING ANY SERVICES OR TO ANY OTHER PERSON FOR ANY EXEMPLARY,
PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICES, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICES, ITS AFFILIATES OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A PERSON THAT IS NOT A PARTY TO THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
2.05 WILL SURVIVE TERMINATION OF THIS AGREEMENT.
     Section 2.06 Disputes. ANY DISPUTE, CONTROVERSY OR CLAIM THAT MAY ARISE
BETWEEN OR AMONG THE COMPANY (ON THE ONE HAND) AND THE TRUST OR THE TRUSTEE (ON
THE OTHER HAND) IN CONNECTION WITH OR OTHERWISE RELATING TO THIS AGREEMENT, THE
NATURE OR QUALITY OF THE SERVICES OR THE CALCULATION OR ALLOCATION OF THE
ADMINISTRATIVE SERVICES FEE OR EXTERNAL EXPENSES, THE APPLICATION,
IMPLEMENTATION, VALIDITY OR BREACH OF THIS AGREEMENT, SHALL BE FINALLY,
CONCLUSIVELY AND EXCLUSIVELY SETTLED BY BINDING ARBITRATION IN CHARLESTON, WEST
VIRGINIA IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES (THE “RULES”) OF
THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR THERETO (“AAA”) THEN IN
EFFECT. THE COMPANY AND THE TRUSTEE (AND ON BEHALF OF THE TRUST) HEREBY
EXPRESSLY WAIVE THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO TRIAL BY JURY, WITH RESPECT TO ANY

4



--------------------------------------------------------------------------------



 



MATTER SUBJECT TO ARBITRATION PURSUANT TO THIS SECTION 2.06. THE COMPANY AND
TRUSTEE MAY BRING AN ACTION, INCLUDING, WITHOUT LIMITATION, A SUMMARY OR
EXPEDITED PROCEEDING, IN ANY COURT HAVING JURISDICTION, TO COMPEL ARBITRATION OF
ANY DISPUTE, CONTROVERSY OR CLAIM TO WHICH THIS SECTION 2.06 APPLIES. EXCEPT
WITH RESPECT TO THE FOLLOWING PROVISIONS (THE “SPECIAL PROVISIONS”) WHICH SHALL
APPLY WITH RESPECT TO ANY ARBITRATION PURSUANT TO THIS SECTION 2.06, THE
INITIATION AND CONDUCT OF ARBITRATION SHALL BE AS SET FORTH IN THE RULES, WHICH
RULES ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE WITH THE SAME EFFECT AS IF
THEY WERE SET FORTH IN THIS AGREEMENT.
     (a) In the event of any inconsistency between the Rules and the Special
Provisions, the Special Provisions shall control. References in the Rules to a
sole arbitrator shall be deemed to refer to the tribunal of arbitrators provided
for under subparagraph (c) below in this Section 2.06.
     (b) The arbitration shall be administered by AAA.
     (c) The arbitration shall be conducted by a tribunal of three arbitrators.
Within ten days after arbitration is initiated pursuant to the Rules, the
initiating party or parties (the “Claimant”) shall send written notice to the
other party or parties (the “Respondent”), with a copy to the East Providence,
Rhode Island office of AAA, designating the first arbitrator (who shall not be a
representative or agent of any party but may or may not be an AAA panel member
and, in any case, shall be reasonably believed by the Claimant to possess the
requisite experience, education and expertise in respect of the matters to which
the claim relates to enable such person to completely perform arbitral duties).
Within ten days after receipt of such notice, the Respondent shall send written
notice to the Claimant, with a copy to the East Providence, Rhode Island office
of AAA and to the first arbitrator, designating the second arbitrator (who shall
not be a representative or agent of any party, but may or may not be an AAA
panel member and, in any case, shall be reasonably believed by the Respondent to
possess the requisite experience, education and expertise in respect of the
matters to which the claim relates to enable such person to competently perform
arbitral duties). Within ten days after such notice from the Respondent is
received by the Claimant, the Respondent and the Claimant shall cause their
respective designated arbitrators to select any mutually agreeable AAA panel
member as the third arbitrator. If the respective designated arbitrators of the
Respondent and the Claimant cannot so agree within said ten day period, then the
third arbitrator will be determined pursuant to the Rules. For purposes of this
Section 2.06, the Company (on the one hand) and the Trust and the Trustee (on
the other hand) shall each be entitled to the selection of one arbitrator. Prior
to commencement of the arbitration proceeding, each arbitrator shall have
provided the parties with a resume outlining such arbitrator’s background and
qualifications and shall certify that such arbitrator is not a representative or
agent of any of the parties. If any arbitrator shall die, fail to act, resign,
become disqualified or otherwise cease to act, then the arbitration proceeding
shall be delayed for fifteen days and the party by or on behalf of whom such
arbitrator was appointed shall be entitled to appoint a substitute arbitrator
(meeting the qualifications set forth in this Section 2.06) within such fifteen
day period; provided, however, that if the party by or on behalf of whom such
arbitrator was appointed shall fail to appoint a substitute arbitrator within

5



--------------------------------------------------------------------------------



 



such fifteen day period, the substitute arbitrator shall be a neutral arbitrator
appointed by the AAA arbitrator within fifteen days thereafter.
     (d) All arbitration hearings shall be commenced within one hundred twenty
days after arbitration is initiated pursuant to the Rules, unless, upon a
showing of good cause by a party to the arbitration, the tribunal of arbitrators
permits the extension of the commencement of such hearing; provided, however,
that any such extension shall not be longer than sixty days.
     (e) All claims presented for arbitration shall be particularly identified
and the parties to the arbitration shall each prepare a statement of their
position with recommended courses of action. These statements of position and
recommended courses of action shall be submitted to the tribunal of arbitrators
chosen as provided hereinabove for binding decision. The tribunal of arbitrators
shall not be empowered to make decisions beyond the scope of the position
papers.
     (f) The arbitration proceeding will be governed by the substantive laws of
the State of Delaware and will be conducted in accordance with such procedures
as shall be fixed for such purpose by the tribunal of arbitrators, except that
(i) discovery in connection with any arbitration proceeding shall be conducted
in accordance with the Federal Rules of Civil Procedure and applicable case law,
(ii) the tribunal of arbitrators shall have the power to compel discovery and
(iii) unless the parties otherwise agree and except as may be provided in this
Section 2.06, the arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of state law or other
applicable law or procedure inconsistent therewith or which would produce a
different result. The parties shall preserve their right to assert and to avail
themselves of the attorney-client and attorney-work-product privileges, and any
other privileges to which they may be entitled pursuant to applicable law. No
party to the arbitration or any arbitrator may compel or require mediation
and/or settlement conferences without the prior written consent of all such
parties and the tribunal of arbitrators.
     (g) The tribunal of arbitrators shall make an arbitration award as soon as
possible after the later of the close of evidence or the submission of final
briefs, and in all cases the award shall be made not later than thirty days
following submission of the matter. The finding and decision of a majority of
the arbitrators shall be final and shall be binding upon the parties. Judgment
upon the arbitration award or decision may be entered in any court having
jurisdiction thereof or application may be made to any such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
tribunal of arbitrators shall have the authority to assess liability for
pre-award and post-award interest on the claims, attorneys’ fees, expert witness
fees and all other expenses of arbitration as such arbitrators shall deem
appropriate based on the outcome of the claims arbitrated. Unless otherwise
agreed by the parties to the arbitration in writing, the arbitration award shall
include findings of fact and conclusions of law.
     (h) Nothing in this Section 2.06 shall be deemed to (i) limit the
applicability of any otherwise applicable statute of limitations or repose or
any waivers contained in this Agreement, (ii) constitute a waiver by any party
hereto of the protections afforded by 12 U.S.C. § 91 or any successor statute
thereto or any substantially equivalent state law, (iii) restrict the right of
the Trustee to make application to any state or federal district court having
jurisdiction in Charleston, West Virginia, to appoint a successor Trustee or to
request instructions with regard

6



--------------------------------------------------------------------------------



 



to any provision in this Agreement when the Trustee is unsure of its obligations
thereunder, or (iv) apply to the Delaware Trustee (as defined in the Trust
Agreement).
The provisions of this Section 2.06 will survive termination of this Agreement.
ARTICLE III
ADMINISTRATIVE SERVICES FEE
     Section 3.01 Administrative Services Fee. The Trust shall pay to the
Company an annual administrative services fee of $60,000 (the “Administrative
Services Fee”), which shall be paid in immediately available funds and in equal
quarterly installments, on or before the 25th day following each calendar
quarter. In the event that this Agreement is terminated during a calendar
quarter pursuant to Section 5.01, the amount of the Administrative Services Fee
for such calendar quarter shall be based upon the pro rata portion of the
Administrative Services Fee that shall have accrued during such quarter up to
and including the Termination Date. In addition to the Administrative Services
Fee, the Trust shall reimburse the Company on or before the 25th day following
each calendar quarter for all reasonable and necessary External Expenses
associated with the provision of Services in the preceding quarter as set forth
in a reasonably detailed invoice provided by the Company to the Trust on or
before the 15th day following each calendar quarter.
     Section 3.02 Set-Off. In the event that the Company owes the Trust a sum
certain in an uncontested amount under any other agreement, then any such
amounts may, in the sole discretion of the Company, be aggregated and the Trust
and the Company shall discharge their obligations by netting those amounts
against any amounts owed by the Trust to the Company under this Agreement.
ARTICLE IV
FORCE MAJEURE
     Section 4.01 Force Majeure. The Company’s obligation under this Agreement
shall be excused when and to the extent its performance of that obligation is
prevented due to Force Majeure. The Company shall promptly notify the Trustee
that it is prevented from performing its obligations by reason of Force Majeure
and shall exercise due diligence to end its inability to perform as promptly as
practicable. Notwithstanding the foregoing, the Company shall not be required to
settle any strike, lockout or other labor dispute in which it or any of its
Affiliates may be involved.
ARTICLE V
MISCELLANEOUS
     Section 5.01 Term and Termination.
     (a) This Agreement shall become effective on the date of this Agreement and
shall continue until the date (the “Termination Date”) that is the earliest of:
               (i) June 30, 2030;

7



--------------------------------------------------------------------------------



 



               (ii) the date that all of the Conveyances have been terminated or
are no longer held by the Trust;
               (iii) the date that either the Company or the Trustee may
designate by delivering a written notice no less than 90 days prior to such
date, provided that the Company’s drilling obligations under the Development
Agreement shall have been completed by such date; provided further, however,
that the Company shall not terminate this Administrative Services Agreement
except in connection with the Company’s transfer of some or all of the Subject
Interests, as defined in the Conveyances, and then only with respect to the
Services to be provided with respect to the Subject Interests being transferred,
and only upon the delivery to the Trustee of an agreement of the transferee of
such Subject Interests reasonably satisfactory to the Trustee in which such
transferee assumes the responsibility to perform the Services relating to the
Subject Interests being transferred; and
               (iv) the date as mutually agreed by the parties to this
Agreement.
     (b) Upon termination of this Agreement in accordance with this
Section 5.01, all rights and obligations under this Agreement shall cease except
for (i) obligations that expressly survive termination of this Agreement,
(ii) liabilities and obligations that have accrued prior to the Termination
Date, including the obligation to pay any amounts that have become due and
payable prior to such Termination Date, and (iii) the obligation to pay any
portion of the Administrative Services Fee that has accrued prior to such
Termination Date, even if such portion has not become due and payable at the
time of termination.
     Section 5.02 Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

     
 
(a)  if to the Trust or the Trustee, to:
 
   
 
  ECA Marcellus Trust I
 
  c/o The Bank of New York Mellon Trust Company, N.A.
 
  Institutional Trust Services
 
  919 Congress Avenue, Suite 500
 
  Austin, Texas 78701
 
  Attention: Mike J. Ulrich
 
  Facsimile No.: (512) 479-2253
 
   
 
  With a copy to:
 
   
 
  Bracewell & Giuliani LLP
 
  111 Congress Avenue
 
  Suite 2300
 
  Austin, Texas 78701
 
  Attention: Thomas W. Adkins

8



--------------------------------------------------------------------------------



 



     
 
  Facsimile No.: (512) 479-3940
 
   
 
(b) if to the Company, to:
 
   
 
  Energy Corporation of America
 
  4643 South Ulster Street
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Michael S. Fletcher
 
  Facsimile No.: (303) 694-2763
 
   
 
  With a copy to:
 
   
 
  501 56th Street
 
  Charleston, West Virginia 25304
 
  Attention: Donald C. Supcoe
 
  Facsimile No.: (304) 925-3285
 
   
 
  With a copy to:
 
   
 
  Vinson & Elkins L.L.P.
 
  1001 Fannin Street, Suite 3500
 
  Houston, Texas 77002
 
  Attention: David P. Oelman
 
  Facsimile No. (713) 615-5861

     or to such other address as such Person may have furnished to the other
Persons identified in this Section 5.02 in writing in accordance herewith.
     Section 5.03 Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether written or oral, relating
to the matters contained herein.
     Section 5.04 Effect of Waiver or Consent. Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party under this Agreement.
     Section 5.05 Amendment or Modification. This Agreement may be amended or
modified from time to time only by a written instrument executed by each of the
parties to this Agreement.
     Section 5.06 Assignment. Except as provided in Section 2.02, and except for
any transfer of the rights of the Trustee hereunder to a successor trustee of
the Trust, no party to this Agreement shall have the right to assign its rights
or obligations under this Agreement without the consent of the other party to
this Agreement.

9



--------------------------------------------------------------------------------



 



     Section 5.07 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.
     Section 5.08 Severability. If any provision of this Agreement or the
application thereof to any party to this Agreement or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to the other party to this Agreement or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
     Section 5.09 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
     Section 5.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ENERGY CORPORATION OF AMERICA
      By:   /s/ Donald C. Supcoe        Name:   Donald C. Supcoe        Title:  
Senior Vice President     

Signature Page to
Administrative Services Agreement
(ECA Marcellus Trust I)





--------------------------------------------------------------------------------



 



            ECA MARCELLUS TRUST I
      By:   The Bank of New York Mellon Trust Company, N.A.               By:  
/s/ Michael J. Ulrich         Name:   Michael J. Ulrich        Title:  
Authorized Signatory   

Signature Page to
Administrative Services Agreement
(ECA Marcellus Trust I)

